EXHIBIT 10.21

Amended Schedule of Meditrust Facility Leases
Which are Substantially Similar to the Facility Lease Attached as Exhibit 99.1
To the Registrant's Form 8-K Filed December 2, 1997



Facility Name

Location

Leasing
Commitment Fee



Original Meditrust Investment

Base Rent

No. of Units in Facility

Alterra Clare Bridge of Charleston

Charleston, South Carolina

$ 15,381.00

$ 4,075,366.00

$ 372,488.00

38

Alterra Clare Bridge of Charlotte

Charlotte, North Carolina

19,516.00

5,170,973.00

472,627.00

52

Alterra Clare Bridge of Columbia

Columbia, South Carolina

14,321.00

3,794,584.00

346,825.00

38

Alterra Clare Bridge of Greensboro

Greensboro, North Carolina

14,559.00

3,857,509.00

352,576.00

38

Alterra Clare Bridge of Jacksonville

Jacksonville, Florida

14,070.00

3,728,171.00

340,755.00

38

Alterra Sterling House of Faribault

Faribault, Minnesota

4,474.00

1,185,390.00

108,345.00

20

Alterra Sterling House of Manitowoc

Manitowoc, Wisconsin

4,101.00

1,086,608.00

99,316.00

20

Alterra Sterling House of Mankato

Mankato, Minnesota

4,847.00

1,284,173.00

117,373.00

20

Alterra Sterling House of Middleton

Middleton, Wisconsin

5,592.00

1,481,738.00

135,431.00

20

Alterra Sterling House of Neenah

Neenah, Wisconsin

5,219.00

1,382,955.00

126,402.00

20

Alterra Sterling House of Oshkosh

Oshkosh, Wisconsin

4,101.00

1,086,608.00

99,316.00

20

Alterra Sterling House of Sauk Rapids

Sauk Rapids, Minnesota

3,728.00

987,825.00

90,287.00

20

Alterra Sterling House of Sun Prairie

Sun Prairie, Wisconsin

4,474.00

1,185,390.00

108,345.00

20

Alterra Sterling House of Willmar

Willmar, Minnesota

4,474.00

1,185,390.00

108,345.00

20

Alterra Sterling House of Winona

Winona, Minnesota

4,847.00

1,284,173.00

117,373.00

20

Alterra Wynwood of Charlotte

Charlotte, North Carolina

26,492.00

7,019,381.00

641,571.00

72

Alterra Wynwood of Greensboro

Greensboro, North Carolina

26,031.00

6,897,281.00

639,411.00

72

Alterra Wynwood of Meridian

Haslett, Michigan

26,248.00

6,954,771.00

635,666.00

60

Alterra Sterling House of Plymouth

Plymouth, Wisconsin

NONE

760,000.00

73,720.00

15